Citation Nr: 1542050	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral defective hearing prior to February 27, 2015 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the pendency of the appeal for a compensable evaluation for bilateral defective hearing, a March 2015 rating decision granted a 10 percent rating for bilateral defective hearing effective from February 27, 2015.  However, as the increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

This matter was before the Board in December 2014 and the Board remanded the issue for specified VA treatment records, a VA examination and thereafter for readjudication of the claim.  The Board finds that the specified VA treatment records were associated with the claims folder.  Additionally, in February 2015, a VA audiological examination was conducted.  In March 2015, the claim was readjudicated and a supplemental statement of the case was issued to the Veteran.  Thus, there has been substantial compliance with the December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  For the period prior August 12, 2014, the Veteran's right ear hearing was manifested by, at worst, Level I hearing acuity and left ear hearing loss was manifested by Level VI hearing acuity.

2.  For the period from August 12, 2014, the Veteran's right ear hearing was manifested by Level III hearing acuity and left ear hearing loss was manifested by Level VI hearing acuity.

CONCLUSIONS OF LAW

1.  For the period prior to August 12, 2014, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  For the period from August 12, 2014, the criteria for an evaluation of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A March 2010 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for bilateral defective hearing.  Consequently, the Board finds that VA's duty to notify has been satisfied.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records. VA has a duty to assist in obtaining the Veteran's service treatment (STRs) records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, VA treatment records and private treatment records have been obtained and are associated with the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in April 2010, May 2011, February 2013 and February 2015.  These VA audiological examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected bilateral defective hearing was warranted in the context of the rating criteria.  These reports also provided findings as to the impact of his service-connected defective hearing on the Veteran's daily life as required by Martinak v. Nicholson, 21 Vet. App. 447   (2007).

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before the undersigned VLJ in support of this appeal.  See 38 C.F.R. § 20.700(a) (2014).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2014, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of an increased rating for bilateral defective hearing Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his appeal for an increased rating for his service-connected defective hearing.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions only apply pursuant to the May 2011, February 2013 and February 2015 VA examinations with respect to the left ear. 

The evidence for the rating period on appeal consists of statements and testimony of the Veteran, VA treatment records, private treatment records including an August 2010 private audiogram, and four VA audiological examination reports dated in April 2010, May 2011, February 2013, and February 2015.  VA treatment records within the relevant period did not address the Veteran's defective hearing loss in the context of the rating criteria but did document problems with the Veteran's hearing.

The April 2010 examination results documented a puretone threshold average of 55 decibels for the right ear, and 51 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 98 percent for the right and 94 percent for the left ear.  Based on those results, the provisions of 38 C.F.R. § 4.86 are not applicable.  With utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the April 2010 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The May 2011 VA examination results documented a puretone threshold average of 42.5 decibels for the right ear and 67.5 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Additionally, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz, each puretone threshold measured 55 decibels or above for the left ear.  The Maryland CNC speech recognition scores were 92 percent for the right ear and 76 percent for the left ear.  Based on those results, the provisions of 38 C.F.R. § 4.86 are applicable as to the left ear.  With utilization of Table VI for the right ear, the Veteran had level I hearing impairment in the right ear and with utilization of Table VIa for the left ear, which provides the most favorable result for the left ear, level V hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the May 2011 audiological examination results.  Id.  

The February 2013 VA examination results documented a puretone threshold average of 44 decibels for the right ear and 72.5 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Additionally, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz, each puretone threshold measured 55 decibels or above for the left ear.  The Maryland CNC speech recognition scores were 92 percent for the right ear and 76 percent for the left ear.  Based on those results, the provisions of 38 C.F.R. § 4.86 are applicable as to the left ear.  With utilization of Table VI for the right ear, the Veteran had level I hearing impairment in the right ear and based upon Table VIa, which provides the most favorable result for the left ear, level VI hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the February 2013 audiological examination results.  Id.  

With respect to the private treatment records, the only record which provides audiometric testing in the appeal period is an August 2010 audiogram.  The August 2010 report does not indicate whether Maryland CNC testing was provided, but did indicate an unaided speech recognition score of 92 percent for the right ear and 96 percent for the left ear.  The August 2010 audiogram documented a puretone threshold average of 52.5 decibels for the right ear and 58.75 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Additionally, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz, each puretone threshold measured 55 decibels or above for the left ear.  Based on those results, with utilization of Table VI for the right ear, (and assuming the unaided recognition scores are indeed based on the Maryland CNC), the Veteran had level I hearing impairment in the right ear, and with utilization of Table Via for the left ear, which provides the most favorable result for the left ear, level IV hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the August 2010 audiogram results, assuming such was based on Maryland CNC testing.  Id.  

Thus, in mechanically applying the audiometric findings to the rating criteria, the Veteran's defective hearing has not been shown to warrant a compensable rating based on audiometric testing performed during the period prior to a February 27, 2015 VA audiometric examination.  

On February 27, 2015, the Veteran was afforded another VA audiological examination.  The February 2015 VA examination results documented a puretone threshold average of 41 decibels for the right ear and 65 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Additionally, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz, each puretone threshold measured 55 decibels or above for the left ear.  The Maryland CNC speech recognition score was 80 percent for the right ear and 64 percent for the left ear.  Based on those results, the provisions of 38 C.F.R. § 4.86 are applicable as to the left ear.  With utilization of Table VI for the right ear, the Veteran had level III hearing impairment in the right ear.  Table VI also provides the most favorable rating for the left ear, of level VI hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent rating is warranted for bilateral hearing loss based on the February 27, 2015 audiological examination results.  Id.  Thus, in mechanically applying the audiometric test findings to the rating criteria, the Veteran's defective hearing has not been disabling enough to warrant an evaluation higher than 10 percent based on the February 27, 2015 VA audiological examination report.  The rating criteria simply do not call for a rating in excess of 10 percent for this level of hearing impairment based on the February 2015 VA audiological examination report.  Id. 

The Veteran is competent to report hearing difficulty as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his hearing loss meets the diagnostic criteria for a higher rating, his opinion, as expressed in August 12, 2014 testimony, that his hearing had worsened, is afforded some weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377   (Fed. Cir. 2007).  His opinion was supported by later clinical findings by a medical professional utilizing audiometric testing in February 2015.  In Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that 38 C.F.R. § 4.85 did not govern effective dates, and that the effective date for an increased rating for hearing loss is the date on which the increase in hearing loss can be ascertained.  For effective dates to be governed by criteria other than 38 C.F.R. § 3.400, such must be specifically noted by statute or regulation.  In this case, the Veteran's bilateral hearing loss met the criteria for a 10 percent rating based on the February 27, 2015 VA audiometric findings which were consistent with the Veteran's August 12, 2014 hearing testimony that his hearing loss had worsened, a date within the period on appeal.  Thus, in applying the above law to the facts of the case, the Board determines that the Veteran is entitled to a 10 percent evaluation, and no higher, for his service-connected bilateral hearing loss from August 12, 2014.  As noted above, the rating criteria simply do not support a rating in excess of 10 percent for the Veteran's level of hearing impairment prior to, or from, August 12, 2014. 

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness or for deafness in combination with other specified disabilities.  However, as the results from any of the VA examinations do not show that the Veteran is deaf in either ear, a special monthly compensation rating is not warranted.  Id.  

The above determinations are based upon consideration of applicable rating provisions.  The April 2010 VA audiological examiner stated the Veteran explained he had to watch people's faces to see what they were saying because he could not always understand by listening and that his family thinks he listens to the television at a really loud volume.  See Martinak, 21 Vet. App. at 455.  It was noted by the May 2011 VA audiological examiner that the Veteran's defective hearing would have significant effects in the form of hearing difficulty on occupational activities but no effects on usual daily activities.  The February 2013 VA audiological examiner stated the Veteran had significant difficulty hearing and understanding conversation without the use of amplification.  The February 2015 VA audiological examiner stated the Veteran reported difficulty hearing and understanding conversation in noise or when visual cues were limited.  At the February 2015 VA examination the Veteran also reported difficulty hearing his grandchildren and great-grandchildren.  In August 2014 testimony, the Veteran reported his service-connected bilateral defective hearing caused difficulty hearing in terms of conversation, using the telephone and television, driving on the highway, and when using certain machinery such as saws.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, while the Veteran has described the impact of his defective hearing in August 2014 testimony and during each VA audiological examination; however, there was no indication by any examiner, or the Veteran, that he is unemployable due to his bilateral defective hearing.  Accordingly, the Board concludes a claim for TDIU has not been raised.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that there is no basis for a compensable staged initial evaluation for bilateral hearing loss prior to August 12, 2014. However, the Board finds an evaluation of 10 percent, but no higher, is warranted as of August 12, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable evaluation for bilateral defective hearing prior to August 12, 2014 is denied. 

Entitlement to an evaluation of 10 percent, but no higher, for bilateral defective hearing from August 12, 2014 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


